Bijur, J. (dissenting).
I dissent. I think that a single act of voluntary positive drunkenness on the part of a servant, during business hours, unexcused and apparently inexcusable, warrants his discharge by *676the master as matter of law. No serious attempt is made by plaintiff to explain the occurrence and the good faith of the employer is not challenged even indirectly. I do not understand it to be claimed in this case that the plaintiff’s conduct directly interfered with the defendant’s business because it is not testified that any customer of the defendant observed plaintiff’s condition. The act was, however, as I view it, a substantial abandonment pro tanto of the master’s service and warranted the master in withdrawing from the servant that confidence which lies at the root of the relation. It thus became as matter of law an adequate cause for discharge.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.